09-3840-cv
     Kregler v. City of New York et al

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United               States Court of Appeals
 2       for the Second Circuit, held at the               Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl               Street, in the City of
 4       New York, on the 3 rd day of May, two              thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                AMALYA L. KEARSE,
 9                GUIDO CALABRESI,
10                              Circuit Judges,
11
12       - - - - - - - - - - - - - - - - - - - -X
13       WILLIAM KREGLER,
14                Plaintiff-Appellant,
15
16                    -v.-                                         09-3840-cv
17
18       THE CITY OF NEW YORK, LOUIS GARCIA,
19       BRIAN GROGAN, ROSE GILL HEARN, KEITH
20       SCHWAM, and DARREN KEENAGHAN, sued in
21       their individual and official
22       capacities
23                Defendants-Appellees.
24       - - - - - - - - - - - - - - - - - - - -X
25
26       APPEARING FOR APPELLANTS:              Nathaniel B. Smith, Law Office
27                                              of Nathaniel B. Smith, New York,
28                                              NY.

                                                  1
1
2    APPEARING FOR APPELLEES:   Drake A. Colley (Edward F.X.
3                               Hart on the brief) for Michael
4                               A. Cardozo, Corporation Counsel
5                               of the City of New York, New
6                               York, NY.
7
8
9        Appeal from a judgment of the United States District

10   Court for the Southern District of New York (Marrero, J.).

11       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

12   AND DECREED that the judgment of the district court be

13   VACATED and the matter be REMANDED for further proceedings.

14       Plaintiff-appellant William Kregler appeals from an

15   August 18, 2009 judgment of the United States District Court

16   for the Southern District of New York (Marrero, J.) granting

17   defendants’ motion to dismiss under Rule 12(b)(6).    Kregler

18   appeals, arguing that he sufficiently stated a claim in his

19   complaint brought under 42 U.S.C. § 1983.   We assume the

20   parties’ familiarity with the underlying facts, the

21   procedural history, and the issues presented for review.

22       “We review a district court’s grant of a motion to

23   dismiss under Rule 12(b)(6) de novo.”   Vietnam Ass’n for

24   Victims of Agent Orange v. Dow Chemical Co., 517 F.3d 104,

25   115 (2d. Cir 2008) (internal quotation marks omitted).      “To

26   state a prima facie case of retaliation under § 1983, a

27   plaintiff must demonstrate that: (1) his or her speech was



                                  2
1    constitutionally protected; (2) he or she suffered an

2    adverse employment action; and (3) a causal connection

3    exists between the speech and the adverse employment action

4    so that it can be said that the speech was a motivating

5    factor in the determination.”       Washington v. County of

6    Rockland, 373 F.3d 310, 320 (2d Cir. 2004).       The appellees

7    contend that Kregler did not adequately plead causation.

8        “While legal conclusions can provide the framework of a

9    complaint, they must be supported by factual allegations.

10   When there are well-pleaded factual allegations, a court

11   should assume their veracity and then determine whether they

12   plausibly give rise to an entitlement to relief.”       Aschroft

13   v. Iqbal, 129 S. Ct. 1937, 1950 (2009).       “A court ‘can

14   choose to begin by identifying pleadings that, because they

15   are no more than conclusions, are not entitled to the

16   assumption of truth.’”     Hayden v. Paterson, 594 F.3d 150,

17   161 (2d Cir. 2010) (quoting Iqbal, 129 S. Ct. at 1950).        “We

18   next consider the factual allegations in [plaintiff’s]

19   complaint to determine if they plausibly suggest an

20   entitlement to relief.”     Iqbal, 129 S. Ct. at 1951; see also

21   Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

22       Kregler’s amended complaint pleads facts sufficient to

23   clear this threshold.     He alleges that in response to his

24   announced stance in support of a candidate in a heated local

                                     3
1    political campaign, employees of the New York City Fire

2    Department induced contacts at the Department of

3    Investigation to prevent his appointment as a City Marshal.

4    This allegation is neither a legal conclusion nor asserts a

5    claim that is implausible on its face. 1   Kregler’s claim

6    that political animus caused certain defendants to lie about

7    or mischaracterize Kregler’s disciplinary record, and that

8    that same political animus caused other defendants to accept

9    their misrepresentations is not implausible on its face and

10   therefore not susceptible to a motion to dismiss.     See Bell

11   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

12       There is no merit in Kregler’s argument that the case

13   should be remanded to a different district court judge.      See

14   Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 142

15   (2d Cir. 2007).   Kregler’s motion for leave to amend, which

16   was denied below as futile, should be granted upon remand.

17       We have considered all of defendants’ contentions in

18   support of the Rule 12(b)(6) dismissal and have found them

19   to be without merit.   Accordingly, the judgment of the

20   district court is hereby VACATED and the matter is REMANDED

21   for further proceedings consistent with this order.     In the


         1
           The District Court looked further into the matter in
     a Rule 12(i) hearing. We express no opinion, however, as to
     the use of that procedure or the impact of the facts adduced
     therein.
                                   4
1    event that plaintiff ultimately prevails on the merits of

2    his claim, the district court shall include in the costs

3    awarded the costs of this appeal.

 4
 5
 6
 7
 8                              FOR THE COURT:
 9                              CATHERINE O’HAGAN WOLFE, CLERK
10




                                  5